Motioh to Dismiss.
The opinion of the Court was delivered by
Poché, J.
Defendant has appealed from a sentence of the mayor condemning him to pay a fine of $25, or in default, to an imprisonment of fifteen days.
Appellees urge tlieir motion to dismiss on the ground that the transcript does not contain the ordinance under which the defendant was sentenced. Proceedings intended to secure a revision of this judgment are now before ns for the third time.
In March of last year, we dismissed the suspensive appeal taken therefrom by the defendant, on the ground that the transcript did not contain the city ordinance or resolution of the council on which the judgment apparently rested. 35 A. 367.
Subsequently, we issued a mandamus compelling the mayor to grant to the defendant a devolutive appeal from the judgment complained of.
The present appeal has been returned in obedience to our writ, and the hoard of councihnen of which the mayor himself is a component part, complains of the insufficiency of the transcript. With what grace can the mayor, whose duty it was both under the law and under our writ to return a complete transcript, pretend to attribute the fault to appellant?
*248In point of. fact the transcript does contain the city ordinances, the resolution of the council and the petition of citizens, on which the mayor founded his proceedings, and rested his judgment against the defendant. The pith of appellee’s complaint is that those documents had not been introduced in evidence or tiled in the trial before the mayor’s court. If it be so, the whole proceeding- was irregular and oppressive. But, be that as it may, the documents in question were called for in our writ of mandamus, and are so certified by the mayor. As we remarked in the opinion dismissing the suspensive appeal, we cannot require as full and complete transcripts from mayor’s courts, as we exact, according to law, from courts of record; as this transcript furnishes the ordinance and other- documents which form the basis of the prosecution instituted against the defendant, and as the laches of the mayor in the confection of the transcript cannot be possibly attributed to the appellant, it becomes our duty to review the proceedings, which were predicated on the documents which are now before us. The motion to dismiss is, therefore, denied. Borde vs. Erskine, 33 A. 873.